NUMBER 13-20-00435-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG
____________________________________________________________

TIM JAMES MCMAHAN,                                                           Appellant,

                                                  v.

BRENDAN W. GUY AND
STEPHEN TYLER,                                     Appellees.
____________________________________________________________

             On appeal from the 267th District Court
                   of Victoria County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Tijerina
                 Memorandum Opinion by Justice Tijerina

      Appellant, Tim James McHahan, attempted to perfect an appeal from an order

granting a plea to the jurisdiction entered by the 267th District Court of Victoria County,

Texas, in cause number 18-05-82631-C. We dismiss the appeal for want of jurisdiction.
                                     I. BACKGROUND

       On June 16, 2020, the trial court signed a judgment granting the plea to the

jurisdiction and dismissing the underlying cause. On October 21, 2020, appellant filed a

notice of appeal. The Clerk of the Court notified appellant the appeal was not timely filed,

and appellant responded that he never received the final judgment until, after many

efforts, he received a courtesy copy of the order by email on September 17, 2020.

Accordingly, on November 20, 2020, we abated the matter for the trial court to determine

when appellant received the final order. See TEX. R. CIV. P. 306a(4). Upon review of the

trial court’s findings, we have determined appellant received notice of the final judgement

on September 17, 2020.

                                       II. ANALYSIS

       When a party adversely affected by the judgment does not receive notice within

twenty days of judgment, the period for filing the appeal begins to run from the date the

party received notice, provided no more than ninety days have elapsed since the signing

of the judgment or other appealable order. See TEX. R. CIV. P. 306a(4); TEX. R. APP. P.

4.2(a)(1). This rule expressly provides that "in no event shall such periods begin more

than ninety days after the original judgment or other appealable order was signed.” In

the instant case, appellant contends that he did not receive notice of the final order until

more than 90 days after it was rendered. Accordingly, rule 306a(4) is inapplicable. See

Levit v. Adams, 850 S.W.2d 469, 470 (Tex. 1993); Jon v. Stanley, 150 S.W.3d 244, 248

(Tex. App.–Texarkana 2004, no pet.). Although the discussion during the trial court’s

hearing, and appellant’s subsequent filings, proport to extend post-judgment deadlines, it


                                             2
cannot alter the appellate deadlines. It is “well settled” that “appellate jurisdiction cannot

be created by consent, stipulation of the parties, or waiver, either by the court or by the

litigants.” Welder v. Fritz, 750 S.W.2d 930, 932 (Tex. App.—Corpus Christi 1988, no writ);

see Stine v. State, 908 S.W.2d 429 (Tex. 1995) (“It is . . . fundamental that the parties of

a suit can neither confer nor waive jurisdiction by agreement or consent.”); Claxton v.

(Upper) Lake Fork Water Control & Improvement Dist. No. 1, 220 S.W.3d 537, 541–42

(Tex. App.—Texarkana 2007, pet. denied) (“Even if both parties agreed that a different

date [for the final judgment] actually existed, we are constrained by the rules to determine

our jurisdiction by reference to the date on which the judgment was signed.”).

                                      III. CONCLUSION

       The Court, having examined and fully considered the documents on file, and

appellant’s failure to timely perfect his appeal, is of the opinion the appeal should be

dismissed for want of jurisdiction. Accordingly, the appeal is hereby dismissed for want of

jurisdiction. See TEX. R. APP. P. 42.3(a)(c).

                                                                        JAIME TIJERINA
                                                                        Justice

Delivered and filed on the
23rd day of September, 2021.




                                                3